Citation Nr: 0638208	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-14 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis 
prior to November 9, 2004.  

2.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis from November 9, 2004.  

3.  Entitlement to a compensable rating for sinusitis.  

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right lateral malleolus.  

5.  Entitlement to a compensable rating for shin splints of 
the right leg with a history of a stress fracture of the 
right tibia.  

6.  Entitlement to a compensable rating for shin splints of 
the left leg.  

7.  Entitlement to a compensable rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which confirmed and continued noncompensable ratings for the 
disabilities addressed in this appeal.  

A March 2005 rating decision increased the noncompensable 
rating for allergic rhinitis, which had been in effect since 
October 1, 2001, to 10 percent effective November 9, 2004.  
The grant of this compensable rating during the appeal does 
not represent a total grant of the benefit sought, i.e., a 
maximum schedular rating.  So that issue is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In the veteran's April 2002 VA Form 9, she requested a 
hearing at the RO before a Veterans Law Judge (VLJ).  This 
type of hearing is often called a Travel Board hearing.  The 
veteran was scheduled for that hearing in October 2004 but 
she cancelled that hearing because she was to be scheduled 
for VA examinations to evaluate the severity of the 
disabilities at issue.  Those examinations were subsequently 
conducted.  Accordingly, the Board will proceed with 
adjudication of the claims.  See 38 C.F.R. § 20.704(d) 
(2006).  


FINDINGS OF FACT

1.  A blockage of each nasal passage of 50 percent is not 
shown prior to VA examination on November 9, 2004, and the 
veteran has never had any nasal polyps.  

2.  The veteran has had no incapacitating episodes of 
sinusitis and her non-incapacitating episodes are less that 
three per year.  

3.  Residuals of a fracture of the right lateral malleolus 
are well healed without residuals arthritis, either traumatic 
or degenerative, and the veteran has full range of motion of 
that ankle.  A slight ankle impairment is not shown.

4.  Shin splints of the right leg with a history of a stress 
fracture of the right tibia are manifested by only subjective 
complaints of occasional pain but are not productive of 
significant functional impairment.  

5.  Shin splints of the left leg are manifested by only 
subjective complaints of occasional pain but are not 
productive of significant functional impairment.  

6.  The veteran's sleep apnea is essentially asymptomatic and 
is not manifested by persistent day-time hypersomnolence, 
need for a breathing assistance device, and she had not had 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale or required tracheostomy.  


CONCLUSIONS OF LAW

1.  A compensable rating for allergic rhinitis prior to 
November 9, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code (DC) 6522 
(2006).   

2.  A rating in excess of 10 percent for allergic rhinitis 
since November 9, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, DC 6522 (2006).   

3.  A compensable rating for sinusitis is not warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, DC 6510 (2006).  

4.  A compensable rating for residuals of a fracture of the 
right lateral malleolus is not warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.20, 4.21, 4.27, DC 5262 (2006).  

5.  A compensable rating for shin splints of the right leg 
with a history of a stress fracture of the right tibia is not 
warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.20, 
4.21, 4.27, DCs 5099 -5003 - 5022 (2006).  

6.  A compensable rating for shin splints of the left leg is 
not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.20, 
4.21, 4.27, DCs 5099 - 5003 - 5022 (2006).  

7.  A compensable rating for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, DC 6847 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The provisions of 38 U.S.C.A. § 5103(a) requires that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the October 2002 VCAA notice did not cite the law and 
regulations governing effective dates.  The RO attempted to 
notify the veteran of all of the foregoing requirements in a 
March 2006 letter but that letter was returned as 
undeliverable.  Nevertheless, the veteran was notified of 
the requirements in a subsequent letter, which apparently 
was delivered, later that month and in the May 2006 
Supplemental Statement of the Case (SSOC).  So, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A review of 
the record shows the RO provided the veteran with pre-
adjudication VCAA notice by letter, dated in October 2002.  
The veteran was notified of the evidence needed to 
substantiate a claim for an increased rating.  The veteran 
was also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.   

Moreover, any procedural defect was cured because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim as she had the opportunity to 
submit additional argument and evidence and to address the 
issues at a hearing but she declined his opportunity to 
testify at a hearing when she cancelled a scheduled hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  Here, the veteran has been 
afforded VA examinations to determine the severity of her 
service-connected disorders at issue and her outpatient 
treatment records at a military medical facility have been 
obtained.  

Relevant Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
The most current level of functional impairment due to the 
service-connected disability is of primary importance and 
past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

In addition to the disabilities currently at issue the 
veteran is also service-connected for a lumbosacral strain 
with degenerative joint disease (DJD), rated 20 percent; left 
hip bursitis, rated 10 percent; retropatellar pain syndrome 
of the left knee, rated 10 percent; and retropatellar pain 
syndrome of the right knee, rated 10 percent.  

Increased Rating for Allergic Rhinitis

Allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  Allergic rhinitis with polyps warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.97, DC 6522.   

After a review of the medical evidence, the Board finds that 
the evidence does not support a higher rating prior to or 
after November 2004.  Specifically, VA examinations in June 
2001 and February 2004 noted that the veteran had had allergy 
desensitization injections in the past.  A VA examination of 
her nose in November 2004 showed that she took Allegra and 
used a nasal inhaler.  These examinations also demonstrated 
that she had no purulent discharge or nasal drainage, 
although she complained of a runny nose on VA examination in 
2001.  

The February 2004 and the November 2004 VA examinations of 
her nose found, respectively a 25 percent blockage of her 
left nostril and 50 percent occlusion of each nostril.  
However, none of the examinations have revealed the presence 
of any polyps, which are required for the next higher rating 
of 30 percent.  

Additionally, the February 2004 VA examination noted that her 
allergy attacks were not incapacitating and had not required 
emergency room management.  Headaches are not part of the 
rating criteria for allergic rhinitis but are criteria for 
rating the service-connected sinusitis and, so, will be 
discussed in the rating to be assigned for sinusitis.  As 
noted on VA examination of the veteran's nose in November 
2004 her allergic rhinitis was present all year long but 
worse in the spring and autumn.  

Because the evidence did not show a 50 percent occlusion of 
the nasal passage prior to November 2004, a higher rating was 
not warranted prior to that time.  Moreover, a higher than 10 
percent rating is not warranted after November 2004 because 
polyps have not been shown.  Therefore, the claims for a 
higher rating during the relevant time frames are denied.  

Increased Rating for Sinusitis

A noncompensable rating is assigned when sinusitis is only 
detected by X-rays.  A 10 percent rating is assigned when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A 30 percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note to the General Rating Formula 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The rating criteria for the 10 percent and the 30 percent 
disability evaluations are couched in alternative terms, 
i.e., on the basis of the frequency of either incapacitating 
episodes or non-incapacitating symptoms when there are also 
headaches, pain, and purulent discharge or crusting.  

The June 2001 VA examination noted that prior X-rays in 1992 
had revealed mucosal thickening of the left ethmoid sinus, 
consistent with chronic sinusitis.  As such, the veteran's 
sinusitis has been radiologically detected and confirmed.  

In a February 2004 VA examination, it was noted that the 
veteran had been treated for sinusitis on two occasions in 
the past 12 months, requiring bed rest for one day with each 
event.  While sinus X-rays were negative at that time, she 
also complained of morning headaches due to her sinusitis.  
There is no clinical evidence of purulent discharge or 
crusting but she has complained of pain associated with her 
sinusitis, as she did on VA examination of her sinuses in 
November 2004.  It was at the time of the November 2004 
examination, when her sinus areas were nontender, that it was 
opined that with respect to the frequency and duration of 
periods of incapacitation her condition was not 
incapacitating.   

While the February 2004 VA examination was more specific in 
stating that bedrest had been required on two occasions for 
treatment of sinusitis in the last 12 months, it is not shown 
that the veteran required antibiotic medication for prolonged 
periods of incapacitation, i.e., of four to six weeks.  In 
fact, it is not shown that she has required any treatment 
with antibiotics.  As such, she does not meet the criteria 
for a 10 percent rating on the basis of incapacitating 
episodes.  

Likewise, as to non-incapacitating episodes, she has had only 
the two episodes mentioned and not the three to six required 
for a 10 percent rating.  In this regard, it was commented on 
VA examination of her sinuses in February 2004 that she did 
not have chronic sinusitis and, again, the November 2004 VA 
examination found that her condition was not incapacitating.  
Accordingly, a compensable rating for sinusitis is not 
warranted.  



Increased Rating for Right Lateral Malleolus Fracture 
Residuals

Under 38 C.F.R. § 4.71a, DC 5262, impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

The Board finds that the use of DC 5262, for rating the 
service-connected disorder is appropriate because the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  Nevertheless, the 
Board will also consider all other DCs pertaining to the 
ankle.  Under DC 5271 limitation of motion of an ankle 
warrants a 10 percent rating when moderate and 20 percent 
when marked.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).  

Under 38 C.F.R. § 5273, malunion of the os calcis or the 
astragalus with moderate deformity warrants a 10 percent 
rating and 20 percent is warranted if the deformity is 
marked.  DC 5274 sets forth the rating criteria when there 
has been an astragalectomy, DC 5270 for when there is 
ankylosis of an ankle, and DC 5272 for ankylosis of the 
subastragalar or tarsal joint but in this case there has not 
been an astragalectomy nor is there any ankylosis.  

Also, traumatic arthritis, under DC 5010, is rated as 
degenerative arthritis under DC 5003, which is rated on 
limitation of motion of the affected part and requires 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain must be considered.  
See VAOGCPREC 9-98.  

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances: 
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

As to ratings based on X-ray findings only (and without 
accompanying limitation of motion, the third (3) circumstance 
above), Note 1 to DC 5003 provides that a separate 
compensable rating based on X-ray findings alone will not be 
combined with a rating based on limitation of motion.  Also, 
Note 2 precludes a compensable rating based on X-ray findings 
alone for the disorders listed in DCs 5013 thru 5024 (which 
includes DC 5022 for periostitis and DC 5024 for 
tenosynovitis) which are rated on limitation of motion as 
degenerative arthritis.  

The provisions of 38 C.F.R. § 4.59 note that muscle spasm 
helps identify arthritic joints and crepitation on flexion 
identifies diseased points of contact and together with 
Diagnostic Code 5003 deems painful motion from X-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) and Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

VA orthopedic examinations in February and November 2004, as 
well as March 2005, found that the veteran had full range of 
motion of the right ankle.  Equally important was that there 
was no clinical evidence that any motion of the right ankle 
was painful.  In fact, the November 2004 VA examination 
specifically found that right ankle motion was painless.  
Also, the November 2004, as well as March 2005, examinations 
noted that X-rays in February 2003 revealed no abnormality.  
In other words, there was no radiological evidence of 
arthritis, either traumatic or degenerative.  

The February 2004 VA orthopedic examination found no right 
ankle tenderness but the November 2004 VA orthopedic 
examination found mild tenderness of the lateral aspect of 
the right ankle.  The veteran had taken either Aleve or 
Motrin for relief of discomfort, in conjunction with attempts 
to relieve discomfort due to her shin splints, but her right 
ankle symptoms were subjective only, consisting primarily of 
complaints of pain or discomfort after extended use.  

VA examinations in February 2003 and November 2004 offered 
opinions as to the impact of the veteran's shin splints upon 
her usual occupation and daily activities but it was the 
March 2005 VA examination that reflected the only opinion 
specifically addressing the impact of her right ankle 
disorder upon her usual occupation and daily activities.  
That opinion was to the effect that the veteran needed no 
more than to stretch her joints at work.  Therefore, the 
disorder does not closely approximate even slight impairment 
of the ankle under DC 5262.  Accordingly, a compensable 
evaluation for residuals of a fracture of the right lateral 
malleolus is not warranted.  



Increased Ratings for Shin Splints of the Right Leg and of 
the Left Leg

The veteran's shin splints of the right leg with past history 
of right tibial stress fracture and shin splints of the left 
leg have been rated as periostitis under 38 C.F.R. § 4.71a, 
DC 5022.  In turn, periostitis is rated on the basis of 
limitation of motion as degenerative arthritis under DC 5003, 
as set forth above, but a compensable rating is not 
assignable based on X-ray findings alone.  

Periostitis is another inflammatory condition (of the 
periosteum or outer covering of a bone) that may develop as a 
result of overuse or infection.  At times, it follows severe 
tenosynovitis.  Periostitis is one of the causes, along with 
stress fractures and tenosynovitis, of shin splints (pain in 
the lower leg that occurs during exercise) or posterior 
tibial stress syndrome or lower leg stress.  68 Fed. Reg. 
7009 (Feb. 11, 2003).  So, the Board finds that the use of DC 
5022 for rating the service-connected shin splints is 
appropriate because the functions affected, anatomical 
localization, and symptomatology are closely analogous.  

However, it must first be noted that the veteran is service-
connected for retropatellar pain syndrome of the left knee, 
rated 10 percent; and retropatellar pain syndrome of the 
right knee, rated 10 percent.  The evaluation of the same 
manifestations under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2006).  In other words, because the 
veteran is already compensate for disability of each knee, 
the signs and symptoms of those disabilities (retropatellar 
pain syndrome) may not be considered in arriving at the 
proper disability evaluation for the shin splints of either 
leg, otherwise there would be double compensation which is 
known as pyramiding.  See Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  

Because dysfunction, including limitation of motion, of the 
knees is encompassed in the ratings for the service-connected 
retropatellar pain syndromes of the knees, and dysfunction of 
the right ankle, including limitation of motion, is 
encompassed in the rating for the service-connected right 
past lateral malleolus fracture, limitation of motion of the 
knees and ankles is not properly for consideration in the 
determination of the ratings to be assigned for the shin 
splints of each leg.  

Both June 2001 and November 2004 VA examinations noted that 
veteran's past history of treatment of shin splints with non-
steroidal anti-inflammatory medication, activity 
modification, and rest.  On a February 2003 VA examination of 
her shins and a VA orthopedic examination in November 2004, 
she complained of continued shin pain.  On the latter 
examination, she indicated that it had progressively 
worsened.  

On the February 2003 examination, the veteran indicated that 
she took Aleve twice weekly for flare-ups of pain which 
lasted one to two hours but on the November 2004 examination 
she indicated that she took Motrin three times daily for pain 
in her shins and ankle.  Other examinations indicate that her 
taking these medications was also for relief of service-
connected, but separately compensated, knee pain.  The 
February 2003 examination noted that precipitating factors 
were strenuous activity and as a result she had to limit her 
running to no more than 30 minutes and that the limped 
occasionally during flare-ups.  

The February 2003 VA examination of the veteran's shins found 
no tenderness of her legs, but mild tenderness was found on 
VA examination in November 2004.  Neither examination found 
that there was any functional impairment based on current 
clinical findings.  In particular she had no history of bony 
infection and no impairment on examination of her gait or 
ambulatory ability.  In fact, she had never required any 
ambulatory assistive device.  

The February 2003 VA examination found that there was a 
moderate impact upon her usual occupational and daily 
activities but the subsequent VA orthopedic examination in 
November 2004, when mild shin tenderness was clinically 
detected, found that there was no significant adverse effect 
on her normal occupational or recreational activities.  

Other than the mild tenderness found on only one of several 
recent VA examinations, there is no clinical evidence 
substantiating the veteran's subjective complaints of pain.  
Indeed, on VA orthopedic examination in November 2004 it was 
found that there was no evidence of additional limitation by 
pain, fatigue, weakness or lack of endurance following 
repetitive movement.  As such, the veteran's subjective 
complaints are not corroborated by the clinical evidence.  

Accordingly, compensable evaluation for shin splints of the 
right leg with a history of a stress fracture of the right 
tibia or for shin splints of the left leg are not warranted.  

Increased Rating for Sleep Apnea

Under 38 C.F.R. § 4.97, DC 6847 when sleep apnea syndrome, 
whether obstructive, central or mixed, is asymptomatic but 
with documented sleep disorder breathing, a noncompensable 
rating is warranted.  When manifested by persistent day-time 
hypersomnolence a 30 percent rating is warranted.  When 
requiring the use of breathing assistance device such as 
continuous airway pressure (CPAP) machine, a 50 percent 
rating is warranted.  When manifested by chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or; 
requiring tracheostomy, a 100 percent schedular rating is 
warranted.  

The history of the veteran's sleep apnea, as related on the 
several VA examinations over the years, clearly show that her 
daughters have reported that she stopped breathing several 
times each night and that her sleep pattern was disturbed.  
However, it was noted on VA respiratory examination in 
November 2002 that she did not have strong symptoms of 
excessive day-time hypersomnolence and she had never required 
the use of a breathing assistance device.  

Moreover, the veteran has never had an episode of respiratory 
failure, much less respiratory failure which was chronic, to 
include never having had a tracheostomy, and there is no 
evidence of carbon dioxide retention or cor pulmonale or the 
need for a CPAP machine.  Accordingly, a compensable rating 
for sleep apnea is not warranted.  



Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders 
under the provisions of 38 C.F.R. § 3.321(b)(1).  She has not 
been hospitalized on account of them.  The disorders have not 
caused marked interference with her employment, i.e., beyond 
that contemplated by her assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Admittedly, the veteran's overall functional impairment may 
hamper her performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A compensable rating for allergic rhinitis prior to November 
9, 2004, is denied. 

A rating in excess of 10 percent for allergic rhinitis from 
November 9, 2004, is denied.

A compensable rating for sinusitis is denied.  

A compensable rating for residuals of a fracture of the right 
lateral malleolus is denied.  

A compensable rating for shin splints of the right leg with a 
history of a stress fracture of the right tibia is denied.  

A compensable rating for shin splints of the left leg is 
denied.  

A compensable rating for sleep apnea is denied.  



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


